Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 3/9/2022, Applicant Request for Continuation Examination on 5/5/2022. Amended Claim 1, 9, 17.


Claims 1-3, 5-11, and 13-19 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered. 




	
Response to Amendment
Applicant's amendments to claims 1, 9, 17 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 

Applicant's amendments to Claims 1, 9, 17 are not sufficient to overcome the prior art rejections set forth in the previous action.



Response to Arguments – 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “... the matching process of a cargo shipping system is a challenging and technical issue...the described solution can use the information transmitted from the cargo tracking device to optimize the selection process and improve the efficiency of the cargo shipping system...claim 1 recites multiple hardware devices (including a server and a cargo tracking device coupled with a CTU) and interactions between these hardware devices, and is not merely an idea of human activities that can be performed solely in a human mind...the current claims improve the efficiency of the selection process in a cargo shipping system....” Examiner respectfully disagrees.

The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process(i.e. human observing shipping container status, human observing shipping container speed), organizing human activities(i.e. matching human drivers to shipping containers), generally linked to a technical environment, i.e. computer sensors, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Thus, the claims are not a technical solution to a technical problem and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Further, "improve[s] the efficiency of the cargo shipping system" by using an "optimized selection process." is a business problem directed to organizing human activity, mental process, as established in 2019 PEG Step 2A Prong 1, above. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers. 

Thus, the claims do not “…reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," "use[] a judicial exception with [or in conjunction with] a particular machine or manufacture that is integral to the claim," combine the system to "effect[] a transformation or reduction of a particular article to a different state or thing," and "apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception"… 











Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejection necessitated by Applicant’s amendments. 









Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims (1 and similarly 9 and 17) recite,
“A … method for improving an efficiency of a cargo shipping …, comprising: 
receiving, by a …, a cargo transportation unit (CTU) status notification from a  …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates whether a door of the CTU is closed, and wherein the cargo CTU status notification is received periodically, and wherein the ... determines a current speed of the CTU based on a change of location of the CTU and the ... increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold; 
in response to the CTU status notification indicating that the door of the CTU is closed determining, by the …, that the CTU is ready for shipment; 
receiving, by the …, availability information associated with each of a plurality of drivers; 
determining, by the …, a payment associated with each of the plurality of drivers; 
selecting, by the …, a driver from the plurality of drivers based at least in part on the availability information and the payment for the driver, where in the selecting the driver comprises: 
receiving offered payment associated with one or more loads on the CTU, wherein the offered payment includes a premium payment provided based on different types of goods; and 
selecting the driver based at least in part on the offered payment; and
sending a delivery request to the selected driver;


Analyzing under Step 2A, Prong 1:
The limitations regarding, receiving, by a …, a cargo transportation unit (CTU) status notification from a  …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates whether a door of the CTU is closed, and wherein the cargo CTU status notification is received periodically, and wherein the ... determines a current speed of the CTU based on a change of location of the CTU and the ... increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold; in response to the CTU status notification indicating that the door of the CTU is closed determining, by the …, that the CTU is ready for shipment; receiving, by the …, availability information associated with each of a plurality of drivers; determining, by the …, a payment associated with each of the plurality of drivers; selecting, by the …, a driver from the plurality of drivers based at least in part on the availability information and the payment for the driver, where in the selecting the driver comprises: receiving offered payment associated with one or more loads on the CTU, wherein the offered payment includes a premium payment provided based on different types of goods; and selecting the driver based at least in part on the offered payment; and sending a delivery request to the selected driver, under the broadest reasonable interpretation, may be interpreted to include a human using a human mind and using pen and paper to, receiving, by a …, a cargo transportation unit (CTU) status notification from a  …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates whether a door of the CTU is closed, and wherein the cargo CTU status notification is received periodically, and wherein the ... determines a current speed of the CTU based on a change of location of the CTU and the ... increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold; in response to the CTU status notification indicating that the door of the CTU is closed determining, by the …, that the CTU is ready for shipment; receiving, by the …, availability information associated with each of a plurality of drivers; determining, by the …, a payment associated with each of the plurality of drivers; selecting, by the …, a driver from the plurality of drivers based at least in part on the availability information and the payment for the driver, where in the selecting the driver comprises: receiving offered payment associated with one or more loads on the CTU, wherein the offered payment includes a premium payment provided based on different types of goods; and selecting the driver based at least in part on the offered payment; and sending a delivery request to the selected driver; therefore, the claims are directed to a mental process. 

Further, because availability information associated with each of a plurality of drivers, selecting, by the …, a driver from the plurality of drivers…sending a delivery request to the selected driver, the selecting the driver comprises: receiving offered payment associated with one or more loads on the CTU, wherein the offered payment includes a premium payment provided based on different types of goods; and selecting the driver based at least in part on the offered payment, under the broadest reasonable interpretation, may be managing relationships between drivers, therefore it is managing personal behavior or relationships or interactions between people. Further, improving an efficiency of a cargo shipping system…determining… a payment, the selecting the driver comprises: receiving offered payment associated with one or more loads on the CTU, wherein the offered payment includes a premium payment provided based on different types of goods; and selecting the driver based at least in part on the offered payment, is fundamental economic principles, commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 9, 17: computer-implemented, system, a cargo tracking device installed on a CTU, server, electronic device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory, non-transitory computer-readable medium, computing device
Claim 6, 14: plurality of additional cargo tracking devices is installed on a respective CTU

and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Regarding the element, cargo transportation unit (CTU), door of the CTU, while these elements is/are part of and directed to the abstract idea because this merely describes the information analyzed in the abstract idea, these elements also simply generally link the abstract idea to a field of use

Additionally, with respect to the receiving…., sending, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – receiving… and data output – sending….


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 

As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the Applicant’s own disclosure [0015] The CTU 102 can be an unpowered vehicle, a freight container, or any other reusable transport unit that can be used to transport cargo loads between different locations. [0016] The cargo tracking device 104 represents an application, software, software modules, hardware, or any combinations thereof that can be configured to provide status notifications of the CTU 102. [0030] Turning to a general description, a mobile device, e.g., the driver client device 114, the shunt client device 122, or the cargo client device 132, may include, without limitation, any of the following: computing device, mobile electronic device, user device, mobile station, subscriber station, portable electronic device, mobile communications device, wireless modem, wireless terminal, television, printer or other peripheral, vehicle, or any other electronic device capable of sending and receiving data. Examples of a mobile device may include, without limitation, a cellular phone, personal data assistant (PDA), smart phone, laptop, tablet, personal computer (PC), pager, portable computer, portable gaming device, wearable electronic device, health/medical/fitness device, camera, or other mobile communications devices having components for communicating voice or data via a wireless communication network. The wireless communication network may include a wireless link over at least one of a licensed spectrum and an unlicensed spectrum. The term "mobile device" can also refer to any hardware or software component that can terminate a communication session for a user. In addition, the terms "user equipment," "UE," "user equipment device," "user agent," "UA," "user device," and "mobile device" can be used synonymously herein [0056] Alternatively or in combination, the dispatcher or the docket person can use a desktop computer, a terminal station, or any other computing device to send the shipping request. [00100] cargo processing server 142 can include a standalone Linux system that runs batch applications. In some cases, the cargo processing server 142 can include mobile or personal computers, and [00111]-[00127], [00128] features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can, in some cases, be excised from the combination, and the claimed combination may be directed to a sub-combination or variation of a sub-combination. [00129] this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed (some operations may be considered optional), to achieve desirable results.  In certain circumstances, multitasking and parallel processing may be advantageous. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Regarding the element, cargo transportation unit (CTU), door of the CTU, analyzed under step 2B are not significantly more, as per disclosure in the prior art references, in at least Yu US20150006005A1 [0195] This may be accomplished in any suitable manner, such as closing the cargo compartment door and pressing a button indicating that the item has been loaded, Berger US20090322510A1 [0009] Specifically, in 1959, U.S. ports were loading and unloading 0.627 tons per man-hour. By 1976, with container shipping well established [0056] The CSD program is aimed at minimizing the time/effort needed to accurately determine the history of the openings and closures of a container's door after the container is at a terminal location. The CSD program is based on RFID technology and closely resembles a system known as CommerceGuard and provided by General Electric, Jones US20030195696A1 [0073] a vehicle door sensor and a location device (e.g., GPS) which may be compared for knowing if the driver has started to the next stop. A cross reference of these sensors and switches can make a determination between the vehicle making a delivery stop and stopping at a road sign or red light or rest area. By comparing the location device outputs and determining when the vehicle is stopped, with the delivery door sensor, a determination of a stop can be assured. Other calculations can be utilized on single sensors such as to count the number of times the delivery door opens and closes, or as a package is scanned as it enters or leaves a vehicle [0104] discloses the VCU 12 determines, continuously or periodically, the location of the delivery vehicle 19 by the GPS 25 and sends the BSCU 14 (FIG. 1) the location information in view of the planned route or stop sequence data (derived from initialization of the packages on the vehicle and/or mapping technologies, Arunapuram US20120158608A1 [0003] discloses monitor and manage the deployment, location, and routes of their shipments, Harris US20150278759A1 [0022] discloses specify items, time and place for delivery, monitor the status/location of items in-transit, and “handing off” pickup and delivery for the user. Furthermore, the user may also track a series of TRs, such as components used for trucking (e.g., short haul, long haul, ship transportation, etc.) and components used for transport (e.g., trucks, containers, trailers, semi-trailers, tankers, containers on a truck, vessel, plane, etc.). As such, do not amount to significantly more than the above-identified judicial exceptions (the abstract idea) in Claim 1, 9 and 17.

Moreover, the remaining elements of Dependent Claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, Claims 1-3, 5-11, 13-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20160335593A1 to Clarke et al., (hereinafter referred to as “Clarke”)  in view of US Patent Publication to US20130006468A1 to Koehrsen et al. (hereinafter referred to as “Koehrsen”).

As per Claim 1, Clarke teaches: (Currently Amended) A computer-implemented method for improving an efficiency of a cargo shipping system, comprising: 
receiving, by a server, a cargo transportation unit (CTU) status notification … a cargo tracking device installed on a CTU, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates whether a door of the CTU is closed, and wherein the cargo CTU status notification is received periodically, and wherein the cargo tracking device determines a current speed of the CTU based on a change of location of the CTU and the cargo tracking device ... of the CTU status notification ... the current speed of the CTU ... a threshold; (in at least [0050] Shipment/trailer environment monitoring/tracking and security module 251, communicates with one or more sensors co-located with the trailer and or shipment to provide real-time feedback on a location of a shipment and/or the equipment of that shipment. [0079] discloses a CSIST framework 200 that includes trucking communication interface system (TCIS) module 250 to provide various functions…, the plurality of credential information includes biometric data of the carrier that is then utilized to verify the carrier at one or more points of the shipment (e.g., during the pickup of the shipment, prior to communication while the shipment is in route, before allowing on-board access to remove the shipment via unlocking a lock or accessing a secured area within the equipment) [0075] speed of travelled relative to known speed limits, and comparative data of other shipments along similar routes. [0092] discloses a tracking device on at least one of the cargo and the equipment, which enables tracking of the cargo while the equipment is in transit to the delivery point; enabling direct communication between both the portal and the shipper with the carrier via inputs entered into CSIST framework 200 and a mobile communication (MC) device of the carrier/driver. Additionally, CSIST framework 200 provides for enabling direct communication from the portal to the carrier via the MC device [0110] discloses allows the shipper to track the shipment and provides status information about the shipment including, route being taken by the driver and ETA (expected time of arrival) of the shipment at the delivery/drop-off address. [0111] discloses prior to departure of the carrier with the shipment, a trucking communication interface system (TCIS) module of CSIST framework 200 evaluates the carrier and his vehicle using data related to at least the following: location; capacity; availability; department of transportation (DOT) eligibility; desired delivery address/location; online payment; event management (e.g., traffic, mechanical issues, weather); contract (e.g., providing an electronically signed (e-sign) BOL); driver eligibility/compliance (weight, and number of driving hours). [0116] discloses available shipping space is an asset that can be tracked and utilized to determine what other shipments can be assigned to the equipment/carrier to allow for greater utilization of shipping capacity and by extension a greater value use of the equipment…the carrier is able to more efficiently utilize his equipment to provide full loads (made up of several smaller loads), particularly on long hauls and/or hauls with greater opportunity costs. [0117] trailer is equipped with one or more sensors 1662, which enables the sensing/detect in/report in of environmental conditions both inside the trailer and surrounding the truck 1650 while the shipment is in progress. In addition, a particular shipment 1652 may also have its own sensor 1664 attached to the exterior or interior of the case or packaging for that shipment 1652… data is accumulated from a plurality of sensors, which can be provided at various locations within or on or underneath the equipment and/or may be provided with a specific shipment, and the sensed data is transmitted back to CSIST server 100. In one embodiment, all of the sensitive data is forwarded to a single collection point within equipment 1650, and the collected data is compiled utilizing a proprietary compilation method and forwarded via a proprietary protocol for processing via TCIS module 250. These sensors 1662 and 1664 sense or capture different characteristics associated with the shipment, including but not limited to: real time positioning; alternate routes; recovery; cargo environment, such as temperature and humidity; event occurrence; motion, intrusion, and other activities affecting cargo; real time or cloud video. In one embodiment, sensed data can be utilized to determine estimated time of arrival (ETA) of the cargo/equipment at the delivery address, which may be deduced based on road conditions and other received data from available sources, such as traffic reports. [0118] discloses security features can be provided that includes one or more of temperature monitoring, door lock monitoring with/without remote locking, and on-board video monitoring. [0119] discloses TCIS app 1661 also facilitates the process that occurs during shipment pick up, delivery, and drop off. Among the functions that are enabled by use of TCIS app 1661 on MC device 1660 during the shipment loading process, are the following: DDI data capture (e.g., taking and storing a picture of the DDI); Seal of the shipment container (e.g., taking and storing a picture of the seal; Locked closed (e.g., detecting a closed position of an electronic lock via Bluetooth, NFC, or other close communication mechanisms); departure—LBS; and ETA updates, which provides the shipper (and recipient) with regular updates to increase efficiency and reduce driver wait times. [0120] additional TCIS features and/or functions supported by the use of sensors 1662 and 1664 along with TCIS app 1661 and MC device 1660 includes: visibility/location—LBS; temperature monitoring/detection (utilizing a Wi-Fi embedded temperature reading device); ETA—LBS updates; providing pre-arrival alert, such as by the using an LBS geo-fence; pick up and drop off efficiency (reducing driver wait time); event notification, for events such as security, mechanical issues, temperature; route management (e.g., via Waze); rules enforcement and/or security (e.g., implementing a stop policy and/or a redzone policy); providing mechanical updates; providing weather updates; tracking and providing traffic events [0129] discloses the carrier has possession of MC device 1800 and either the carrier and/or MC device are typically within close proximity to the carrier's equipment on which a shipment has been loaded. [0130] discloses memory 1820 also includes biometric verification module 1832 that allows for biometric confirmation of a carrier before providing access to certain features or functions on/to at least one of MC device 1800, on-board shipment, equipment lock override, CSIST carrier account, etc. As an example, a voice or fingerprint confirmation may be required before allowing a carrier/driver to pick up a high value shipment, so that only a specific pre-authorized carrier can perform the transportation of that shipment. )
in response to the CTU status notification indicating that the door of the CTU is closed determining, by the server, that the CTU is ready for shipment; (in at least [0050] discloses Shipment/trailer environment monitoring/tracking and security module 251, communicates with one or more sensors co-located with the trailer and or shipment to provide real-time feedback on a location of a shipment and/or the equipment of that shipment. This information is fed back to the map generation and updating module 248 to update the location of the equipment/shipment on the displayed geographic roadmap. Carrier communication notification module 252 provides a series of mechanisms by which notifications and other forms of communication can be sent directly to an MC device of the carrier/driver. [0053] discloses current location of the equipment and determines whether any shipment is available within a particular radius of the desired starting point or current location. Then, in response to identifying an available shipment, the system verifies that the carrier is an authorized carrier for assigning the available shipment [0058] discloses evaluate one or more characteristics of the equipment relative to established equipment requirements for each cargo that is determined to be an available shipment… cargo whose established equipment requirements are met by the equipment are presented within the carrier-view UI as available shipments [0063][Fig. 9][Fig. 10A-10B] discloses scheduled shipments associated with that registered shipper; and in response to pick-up of a shipment by an equipment, track movement of the equipment via received movement data and present a current location of the equipment…provides additional details about the particular shipment, from among a description of the cargo, a destination of the shipment, shipping-related date and time information, an identifier and contact information of the carrier/driver, and information about the equipment. The system also enables communication with the carrier via the secondary window utilizing the contact information. [0072] discloses determining and/or detecting selection of a list view by the carrier (block 1218). In response to receiving an input for a list view of the available shipments, method 1200 includes the processor presenting a second carrier-view UI listing each of the available shipments along with an associated opportunity cost for each available shipment (block 1220). [0086] discloses presenting the location of each available shipment [0111] discloses prior to departure of the carrier with the shipment, a trucking communication interface system (TCIS) module of CSIST framework 200 evaluates the carrier and his vehicle using data related to at least the following: location; capacity; availability; department of transportation (DOT) eligibility; desired delivery address/location; online payment; event management (e.g., traffic, mechanical issues, weather); contract (e.g., providing an electronically signed (e-sign) BOL); driver eligibility/compliance (weight, and number of driving hours). [0119] discloses TCIS app 1661 also facilitates the process that occurs during shipment pick up, delivery, and drop off. Among the functions that are enabled by use of TCIS app 1661 on MC device 1660 during the shipment loading process, are the following: DDI data capture (e.g., taking and storing a picture of the DDI); Seal of the shipment container (e.g., taking and storing a picture of the seal; Locked closed (e.g., detecting a closed position of an electronic lock via Bluetooth, NFC, or other close communication mechanisms); departure—LBS; and ETA updates, which provides the shipper (and recipient) with regular updates to increase efficiency and reduce driver wait times. )
receiving, by the server, availability information associated with each of a plurality of drivers; (in at least [Fig.3][0046] discloses for larger carriers, the single carrier profile may also include additional drivers (illustrated using different driver's license) and personal information corresponding to each of the specific drivers that drive for the particular carrier…the term “carrier” as utilize within the disclosure is not intended to imply a single person or the individual that is actually driving the equipment, but can refer to a large company having hundreds of equipment and drivers [0105] discloses carriers/drivers are able to post their availability within a shared framework and seamlessly search for loads based on location and/or requirements, and other shipper or carrier criteria [0111] discloses evaluates the carrier and his vehicle using data related to at least the following: location; capacity; availability; department of transportation (DOT) eligibility; desired delivery address/location; online payment; event management (e.g., traffic, mechanical issues, weather); contract (e.g., providing an electronically signed (e-sign) BOL); driver eligibility/compliance (weight, and number of driving hours).)
determining, by the server, a payment associated with each of the plurality of drivers; (in at least [Fig. 3][Fig. 4][0047] discloses Each carrier sets up a payment account 210 by which the carrier is able to receive payment at the completion of each shipment. [0107] discloses (iv) shippers and drivers are able to easily negotiate pricing with all relevant information readily available within their UI to make an informed decision. [0146] discloses the shipment is delivered the driver uploads the POD electronically via this MC device and TCIS retrieves and forwards the driver portion of the fees as payment into the payment account established by the driver…the payment of the driver portion from the holding account is completed only after the recipient of the shipment confirms that the shipment arrived without damage and/or some other pre-established criteria is met)
selecting, by the server, a driver from the plurality of drivers based at least in part on the availability information and the payment for the driver, where in the selecting the driver comprises: (in at least [0060] identifies whether at least one qualified pairing of carrier and equipment is available from among all qualified carriers and equipments registered with the CSIST framework. The carrier and equipment are available when located within a shipment pick-up zone, and the carrier and equipment are deemed a qualified pairing when the carrier meets a minimum rating level for desired carriers and the carrier's equipment meets the established equipment requirements for the equipments of the cargo being shipped. [0061] second shipper-view UI 800 includes each carrier's requested price 814, assuming the carrier is given an opportunity to bid or negotiate for the shipment. It is appreciated that in some embodiments, the price for the shipment is set by the shipper and no opportunity is given for the carriers to counter or negotiate the price. )
receiving offered payment associated with one or more loads on the CTU, wherein the offered payment includes a premium payment provided based on different types of goods; and (in at least [0048] Classification/type of goods 230 enables shipper to specify information about the goods and/or cargo that the shipper is providing for shipment. As an example, a shipper may be shipping refrigerated goods that require a specialized truck with refrigeration. Alternatively, as another example the specific goods may be high valued goods, wherein the shipper desires only very highly rated carriers to be selected for transport in those goods…Shipper base rate 234 presents a default rate that the shipper may establish to pay for shipments. It is appreciated that this base rate can also be established by the framework 200, and/or that the base rate is a variable rate depending on a type of shipment and one or more other factors, such as a distance of travel…the rate for each shipment can be negotiated between the shipper and a selected carrier. The base rate 234 can then be an initial rate that is presented along with the shipment on the carrier-view UI. Preferences 236 represent additional shipper defined preferences related to the carriers that can be selected for handling the shipper's cargo and/or the types of equipments that can be selected for the cargo, etc. According to one embodiment, a shipper engages in a selection process for identifying and selecting a best equipment and carrier for a particular shipment based on data within the carrier profiles (FIG. 3), such as carrier rating level and carrier base shipping rate 218,… [0059] The system further identifies when a total number of awards earned by the carrier reaches a next award threshold corresponding to attainment of a next rating level; and in response to the total number of awards earned reaching the next award threshold, elevates the carrier to a next rating level. The carrier becomes eligible to view additional available shipments that are restricted to being viewable only on carrier-view UIs of carriers within the next rating level, where the additional available shipments include higher value shipments. [0061] a higher ranked carrier may have a higher price for the shipment, and the inverse may also be true. Where pricing is available for carrier selection, second shipper-view UI 800 also includes a counter pricing option 816. [0118] use of the tracking features can be added on to the base TCIS module as an additional service offered and/or a premium offering. Additionally, security features can be provided that includes one or more of temperature monitoring, door lock monitoring with/without remote locking, and on-board video monitoring. These features can be provided as add-ons with an associated service costs payable when added to the base service.)
selecting the driver based at least in part on the offered payment; and (in at least [0061] A ranking of the carriers can also be presented to assist the shipper in selecting the best carrier to assign the shipment to. Utilizing the framework methodology, a higher ranked carrier may have a higher price for the shipment, and the inverse may also be true…Where pricing is available for carrier selection, second shipper-view UI 800 also includes a counter pricing option 816…shipper selects one of the carriers and assigns the shipment to that carrier for transportation [0062] the system enables bi-directional negotiating of shipping particulars, including pricing, for the shipment between the registered shipper and the qualified carriers)
sending a delivery request to the selected driver; and (in at least [0062] completion of the negotiation and an acceptance of negotiated terms between the shipper and a carrier selected by the shipper, the system generates a contractual agreement for acceptance by the carrier within the carrier-view UI.)


Although implied, Clarke does not explicitly teaches the following features which are taught by Koehrsen, 
receiving, by a server, a cargo transportation unit (CTU) status notification from a cargo tracking device installed on a CTU...the cargo tracking device increases a periodicity of the CTU status notification when the current speed of the CTU exceeds a threshold (in at least [0023] The position messages may be sent at intervals having a minimum frequency, for example every 2 seconds (shown in the lower-left side of the chart in FIG. 3 corresponding with the first 7 seconds of tracked messages). It is contemplated, however, that a speed of machine 12 may have an effect on the frequency of the messages sent from machines 12 to OCC 32. That is, the frequency may increase in relation to an increasing speed of machine 12, after the speed of machine 12 has exceeded a threshold speed (shown in the lower-right side of the chart in FIG. 3 corresponding with last 6 seconds of tracked messages). For example, the messages may be sent each time machine 12 moves a particular distance (e.g., about 110 meters) or every 2.0 seconds, which ever comes first. In this manner, a higher speed of machine 12 may result in the position messages being sent more frequently than the minimum threshold frequency. It is also contemplated that a proximity of machine 12 to other machines 12 at worksite 10 may have an effect on the frequency of the messages being sent to OCC 32. For example, as two machines 12 move closer to each other, both machines 12 may increase the frequency at which their position messages are sent to OCC 32.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Clarke by, …The tracking system may have a locating device located onboard each machine of the fleet of machine that is configured to determine a current location of an associated machine of the fleet of machines, and a communicating device located onboard each machine in communication with the locating device. The tracking system may also have a central controller located offboard the fleet of machines in communication with each communicating device. The central controller may be configured to receive an unacknowledged message from each communicating device relaying the current location of the associated machine. The central controller may also be configured to update a location listing of the fleet of machines with the current location, and to repetitively multicast the location listing to the communicating devices of the fleet of machines....The position messages may be sent at intervals having a minimum frequency, for example every 2 seconds (shown in the lower-left side of the chart in FIG. 3 corresponding with the first 7 seconds of tracked messages). It is contemplated, however, that a speed of machine 12 may have an effect on the frequency of the messages sent from machines 12 to OCC 32. That is, the frequency may increase in relation to an increasing speed of machine 12, after the speed of machine 12 has exceeded a threshold speed (shown in the lower-right side of the chart in FIG. 3 corresponding with last 6 seconds of tracked messages). For example, the messages may be sent each time machine 12 moves a particular distance (e.g., about 110 meters) or every 2.0 seconds, which ever comes first. In this manner, a higher speed of machine 12 may result in the position messages being sent more frequently than the minimum threshold frequency. It is also contemplated that a proximity of machine 12 to other machines 12 at worksite 10 may have an effect on the frequency of the messages being sent to OCC 32. For example, as two machines 12 move closer to each other, both machines 12 may increase the frequency at which their position messages are sent to OCC 32..., as taught by Koehrsen, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Clarke with the motivation of,  ...carefully managed to avoid machine collisions and to increase profit...properly manage the machines can become even more important when the machines are autonomously or semi-autonomously controlled..., as recited in Koehrsen.

As per Claim 2, Clarke teaches: The method of claim 1,
wherein the availability information includes location information of the driver, and the driver is selected based at least in part on the location information of the driver. (in at least [0017][Fig. 8] discloses shipper selection of specific carriers and/or equipment for transporting specific shipments [0018][Fig. 9] discloses provides a graphical user interface (GUI) depicting an example transportation/shipping map generated by the CSIST framework to facilitate shipper tracking of in-route shipments and location of available carrier equipments [0049] discloses generation of geographical road maps with a variety of different shipping views to facilitate carrier selection of shipments and/or facilitate shipper selection of carriers [0080] discloses selecting the carrier to receive a shipment (evaluating equipment cost, suitability for a specific shipment, and a location of the carrier relative to a pick-up point and/or a delivery point of the shipment) [0111] discloses evaluates the carrier and his vehicle using data related to at least the following: location; capacity; availability; department of transportation (DOT) eligibility; desired delivery address/location; online payment; event management (e.g., traffic, mechanical issues, weather); contract (e.g., providing an electronically signed (e-sign) BOL); driver eligibility/compliance (weight, and number of driving hours).)


As per Claim 3, Clarke teaches: The method of claim 1,
further comprising receiving route information for the CTU, and the driver is selected based at least in part on the route information of the CTU.(in at least [0080] discloses selecting the carrier to receive a shipment (evaluating equipment cost, suitability for a specific shipment, and a location of the carrier relative to a pick-up point and/or a delivery point of the shipment) [0121] discloses provide various types of information about the carriers and shipping routes to facilitate shipper selection of specific carriers for transporting specific shipments, using a selection process for identifying and selecting a best equipment for a particular shipment based on the carrier profiles and other received external inputs, including travel conditions, delivery/drop-off time)


As per Claim 5, Clarke teaches: The method of claim 1,
wherein selecting the driver comprises:
determining a base ranking for each of the plurality of drivers based at least in part on the availability information of the respective driver; (in at least [0047] discloses The carrier rating 214 can be associated with a number of awards, where each award represents a completed shipment... such as the successful completion of a high value or high priority shipment, for example, the framework can provide more than a single award for completion of the shipment, thus allowing the carrier to attain the next higher rating level at a faster pace [0058] discloses assigned a rating level, ranging from a lowest, initial tier rating to a highest tier rating achieved based on certain pre-set criteria and historical performance [0074] discloses assigning an initial rating level to the carrier [0059] discloses identifies when a total number of awards earned by the carrier reaches a next award threshold corresponding to attainment of a next rating level; and in response to the total number of awards earned reaching the next award threshold, elevates the carrier to a next rating level [0078] discloses receiving at the user device a first set of credential information that identifies relevant data associated with the carrier; generating a request for entry of additional credential information; in response to receipt of the additional credential information, performing a background check of the carrier and the provided credential information; determining a suitability of the carrier to be affiliated with the TCIS service for shipping products; in response to determining the carrier is a suitable candidate for inclusion in the TCIS carrier group, assigning an initial test rating to the carrier; establishing an initial rate for the carrier for use during a test-in period; in response to the carrier successfully completing one or more shipments, modifying the initial test rating and the initial rate, based on a determined service level of the carrier. According to one embodiment, the modifying of the test rating and initial rate includes: receiving feedback from one or more of the shipper and the recipient of the one or more shipments, comparing shipping data related to the shipment, including a length of time to complete the shipment, route taken, responsiveness of the carrier, timing for submission of documentation, safety considerations (speed travelled relative to known speed limits), and comparative data of other shipments along similar routes. [0105] discloses carriers/drivers are able to post their availability within a shared framework and seamlessly search for loads based on location and/or requirements, and other shipper or carrier criteria [0111] discloses evaluates the carrier and his vehicle using data related to at least the following: location; capacity; availability)
calculating a requested payment for each of the plurality of drivers based on requested payment information included in the availability information for the respective driver, wherein the requested payment information includes a requested payment rate; (in at least [Fig. 3][Fig. 4][0047] discloses  each carrier can specify a base shipping rate 218 and additional preferences 220. In one embodiment, the base shipping rate is established by the framework 200 at the time the carrier first registers with the framework…base shipping rate 218 can then be modified following completion of several shipments and attainment by the carrier of a next higher rating [0061] discloses includes each carrier's requested price 814, assuming the carrier is given an opportunity to bid or negotiate for the shipment…using know data about the shipment, carriers, equipments, etc., and the actual prices may vary across the different carriers.)
determining a delivery ranking for each of the plurality of drivers based on the base ranking and the requested payment; and (in at least [0046] discloses FIG. 3, there is illustrated an example carrier table 300 maintained within CSIST database, containing a plurality (5) different carrier entries [0047] discloses The carrier rating 214 can be associated with a number of awards, where each award represents a completed shipment... such as the successful completion of a high value or high priority shipment, for example, the framework can provide more than a single award for completion of the shipment, thus allowing the carrier to attain the next higher rating level at a faster pace [0059] discloses identifies when a total number of awards earned by the carrier reaches a next award threshold corresponding to attainment of a next rating level; and in response to the total number of awards earned reaching the next award threshold, elevates the carrier to a next rating level [0061] discloses A ranking of the carriers can also be presented to assist the shipper in selecting the best carrier to assign the shipment to. Utilizing the framework methodology, a higher ranked carrier may have a higher price for the shipment, and the inverse may also be true)
selecting the driver based on the delivery ranking. (in at least [0022] discloses FIG. 13 is a flow chart that generally presents a method for providing awards and modifying a ranking or rating level of a carrier based on shipment completion [0061] discloses Where pricing is available for carrier selection, second shipper-view UI 800 also includes a counter pricing option 816. Finally, second shipper-view UI 800 also include a contract request option 820 whereby the shipper selects one of the carriers and assigns the shipment to that carrier for transportation. [0048] discloses selection process for identifying and selecting a best equipment and carrier for a particular shipment based on data within the carrier profiles (FIG. 3), such as carrier rating level and carrier base shipping rate 218, and other received external inputs, including travel conditions, shipment delivery destination, and others.) 


As per Claim 6, Clarke teaches: (Currently Amended) The method of claim 1,
further comprising:
receiving additional status notifications from a plurality of additional cargo tracking devices, wherein each of the plurality of additional cargo tracking devices is installed on a respective CTU; (in at least [0050] discloses Shipment/trailer environment monitoring/tracking and security module 251, communicates with one or more sensors co-located with the trailer and or shipment to provide real-time feedback on a location of a shipment and/or the equipment of that shipment. This information is fed back to the map generation and updating module 248 to update the location of the equipment/shipment on the displayed geographic roadmap. Carrier communication notification module 252 provides a series of mechanisms by which notifications and other forms of communication can be sent directly to an MC device of the carrier/driver. [0019][0063]-[0068][Fig. 9][Fig. 10A-10B] discloses at maps each in-route, recently completed, and scheduled shipments associated with that registered shipper; and in response to pick-up of a shipment by an equipment, track movement of the equipment via received movement data and present a current location of the equipment…(FIG. 10) that provides additional details about the particular shipment, from among a description of the cargo, a destination of the shipment, shipping-related date and time information, an identifier and contact information of the carrier/driver, and information about the equipment. The system also enables communication with the carrier… where the shipments are not necessarily all originating from a single shipper), carrier 1070, estimated time of arrival 1075.)
determining, by the server and based on the additional status notifications, that each of the CTUs associated with the plurality of additional cargo tracking devices is ready for shipment; and (in at least in at least [0050] discloses Shipment/trailer environment monitoring/tracking and security module 251, communicates with one or more sensors co-located with the trailer and or shipment to provide real-time feedback on a location of a shipment and/or the equipment of that shipment. This information is fed back to the map generation and updating module 248 to update the location of the equipment/shipment on the displayed geographic roadmap. Carrier communication notification module 252 provides a series of mechanisms by which notifications and other forms of communication can be sent directly to an MC device of the carrier/driver. [0019][0063]-[0068][Fig. 9][Fig. 10A-10B] discloses at maps each in-route, recently completed, and scheduled shipments associated with that registered shipper; and in response to pick-up of a shipment by an equipment, track movement of the equipment via received movement data and present a current location of the equipment…(FIG. 10) that provides additional details about the particular shipment, from among a description of the cargo, a destination of the shipment, shipping-related date and time information, an identifier and contact information of the carrier/driver, and information about the equipment. The system also enables communication with the carrier… where the shipments are not necessarily all originating from a single shipper), carrier 1070, estimated time of arrival 1075… certain environmental and route details can also be provided for each shipment, particularly where the equipments are equipped with additional on-board sensors that can feed sensed data back to framework in real time…established equipment requirements for each cargo that is determined to be an available shipment…only cargo whose established equipment requirements are met by the equipment are presented within the carrier-view UI as available shipments…for specialized products, such as those perishable products and products requiring refrigeration [0053] discloses current location of the equipment and determines whether any shipment is available within a particular radius of the desired starting point or current location. Then, in response to identifying an available shipment, the system verifies that the carrier is an authorized carrier for assigning the available shipment)
selecting, by the server, a driver for each of the CTUs.(in at least [0047] discloses Each carrier sets up a payment account 210 by which the carrier is able to receive payment at the completion of each shipment [0048] discloses shipper engages in a selection process for identifying and selecting a best equipment and carrier for a particular shipment based on data within the carrier profiles (FIG. 3), such as carrier rating level and carrier base shipping rate 218, and other received external inputs, including travel conditions, shipment delivery destination, and others.)


As per Claim 7, Clarke teaches: The method of claim 1,
wherein the payment is determined based on requested payment information included in the availability information of the driver. (in at least [0047][Fig. 3] discloses Base $/Mile [0048] discloses rate for each shipment can be negotiated between the shipper and a selected carrier. The base rate 234 can then be an initial rate that is presented along with the shipment on the carrier-view UI [0049] discloses rate calculation and/or negotiation module 246…Recalculation and/or negotiation module 246 allows a shipper and a carrier to engage in an online negotiation of rates for particular shipment [0061] discloses includes each carrier's requested price 814, assuming the carrier is given an opportunity to bid or negotiate for the shipment…using know data about the shipment, carriers, equipments, etc., and the actual prices may vary across the different carriers [0074] discloses receiving from a carrier a first set of credential information that identifies relevant personal and professional data associated with the carrier; initiating a background check of the carrier utilizing the first set of credential information; evaluating a suitability of the carrier to be affiliated with the CSIST framework for possible selection to transport shipments; in response to determining the carrier is a suitable candidate for inclusion in a CSIST carrier group, assigning an initial rating level to the carrier; establishing an initial fee rate for the carrier for use during a an initial trial period. [0079] discloses issuing payment to the carrier in a payment account established as a part of the credential information [0087] discloses requested carrier rating to the shipper for shipper selection of one of the interested carriers; and in response to receiving a selection of an interested carrier by the shipper, generating an electronic contract with the shipment terms and forwarding the electronic contract to the selected carrier for review and acceptance via the carrier-view UI. [0105] discloses carriers/drivers are able to post their availability within a shared framework and seamlessly search for loads based on location and/or requirements, and other shipper or carrier criteria [0111] discloses evaluates the carrier and his vehicle using data related to at least the following: location; capacity; availability; …; online payment. [0146] discloses enables shippers to pay when the load is scheduled and a driver is contracted to the load; enables the driver to receive payment as soon as the shipment is delivered)



As per Claim 8, Clarke teaches: The method of claim 1,
wherein the payment is determined based on a market rate in a geographic area of the CTU. (in at least [0014][0045]-[0049][Fig. 3] discloses Coverage Area, Base $/Mile, allows a shipper and a carrier to engage in an online negotiation of rates for particular shipment that is presented on the carrier-view UI. Map generation and updating module 248 enables generation of geographical road maps with a variety of different shipping views to facilitate carrier selection of shipments and/or facilitate shipper selection of carriers. [0111] discloses evaluates the carrier and his vehicle using data related to at least the following: location; capacity; availability; …; online payment. [0146] discloses enables shippers to pay when the load is scheduled and a driver is contracted to the load; enables the driver to receive payment as soon as the shipment is delivered)


As per Claim 9-11, 13-16 and Claim 17-19 for an electronic device (see at least Clarke [0037]) and a non-transitory computer-readable medium (see at least Clarke [0041]), respectively, substantially recite the subject matter of Claim 1-3, 5-8 and are rejected based on the same reasoning and rationale.









Conclusion
Relevant prior art not relied upon:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623